Title: To Benjamin Franklin from Vergennes, 20 November 1782
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


à Versailles le 20. 9bre: 1782.
J’ai l’honneur, M. de vous adresser la copie du memoire qui m’a êté presenté par le Sr. Louis Anty marchand a Nantes, ainsy que de la note dont il l’a accompagné. Vous y verrez l’exposé des pertes que lui ont occasionné Ses liaisons de commerce avec le Sr. Penet Agent general de l’Etat de Virginie. La fortune de ce marchand de Nantes Se trouve entierement renversée par les engagements qu’il a pris en faveur du Sr. Penet et par la rigueur des poursuites auxquelles l’expose la fuite de celui cy. Toute la ressource du Sr. Anty est donc M. dans les bons offices que vous voudrez bien lui rendre auprès de l’Etat de Virginie afin de lui procurer la justice qu’il est en droit de reclamer contre Son debiteur infidele.
M. franklin
